--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

 

ASSET PURCHASE AND SALE AGREEMENT

 

THIS ASSET PURCHASE AND SALE AGREEMENT (“Agreement”) is made on July 31, 2012 by
and between Medical Connections Holdings Inc., a Florida corporation with a
principal place of business located at 4800 T-Rex Avenue, Suite 310, Boca Raton,
FL 33431 (“MCH”), Medical Connections, Inc., a Florida corporation with a
principal place of business located at 4800 T-Rex Avenue, Suite 310, Boca Raton,
FL 33431 (“Seller”), and Trustaff Medical Connections, LLC, an Ohio limited
liability company with a principal place of business located at 4270 Glendale
Milford Rd. Cincinnati, OH 45242 (“Purchaser”).

 

WHEREAS, Seller is a wholly-owned subsidiary of MCH; and

 

WHEREAS, Seller is willing to sell to Purchaser, but only as specifically
provided herein, and Purchaser is willing to buy from Seller upon the terms and
conditions hereinafter set forth, all right, title and interest of the Seller in
and to the Assets (as hereinafter defined); and

 

WHEREAS, Purchaser is desirous of purchasing the Assets all subject to the terms
and conditions set forth herein; and

 

WHEREAS, MCH and its Board of Directors have consented to the sale of the Assets
and Seller and its Board of Directors and its shareholder have consented to the
sale of the Assets and no other corporate consents for either Seller or MCH are
required; and

 

WHEREAS, the Purchaser and its Member have consented to the purchase of the
Assets and no other limited liability company consents for the Purchaser are
required.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

ARTICLE I.

DEFINED TERMS:

 

Where used herein or in any amendments hereto, the following terms shall have
the following meanings except as defined otherwise in this Agreement.

 

1.1.       “ACCOUNTS PAYABLE” means all accounts and indebtedness, whether trade
or otherwise, payable by Seller or owed in connection with Seller’s ownership or
operation of the Business or the Assets.

 

1.2.       “ACCOUNTS RECEIVABLE BALANCE” means the balance of the accounts
receivable for the Business as shown on the Business records on the day
immediately prior to the Closing Date, less the amount of any reserves
maintained on such accounts receivable as shown on the Business records on the
day immediately prior to the Closing Date.

 

1.3.       “ASSETS” shall have the meaning provided in Section 2.1 below.

 

 

 

 

1.4.       “BEST EFFORTS” when used in this Agreement shall mean the efforts
that a prudent person or entity desirous of achieving a result would use in
similar circumstances to achieve that result as expeditiously as possible,
provided, however, that a person or entity required to use Best Efforts under
this Agreement will not be thereby required to take actions that would result in
a material adverse change in the benefits of this Agreement to the person or
entity and the contemplated transactions or to dispose of or make any change to
its business, expend any material funds or incur any other material burden.

 

1.5.       “BUSINESS” means the business operations of any kind or nature
carried on by MCI as of the Closing Date.

 

1.6.       “BUSINESS DAY” means any day except Saturday, Sunday, or any
statutory holiday in the State of Ohio, U.S.A.

 

1.7.       “CLOSING DATE” means July 31, 2012 or such earlier date as agreed to
by the parties.

 

1.8.       “EXCLUDED ASSETS” shall have the meaning provided in Section 2.2
below.

 

1.9.       “INTELLECTUAL PROPERTY” means trade names, trademarks, trade secrets,
customer lists, client lists, marketing material, website(s), domain names,
email addresses, telephone numbers, facsimile numbers, software, patents and
patent rights, copyrights, applications for the foregoing, slogans, fictitious
names, and all other similar rights or property included in the Assets.

 

1.10.     “KNOWLEDGE” means, with respect to modifying any representation and
warranty of Seller that Seller has no knowledge that the representation and
warranty is not true and correct in all material respects and that: (a) Seller
has made such investigations, and has made such inquiries of officers, directors
and responsible employees of Seller and of legal counsel, independent auditors,
and other persons who have performed services for Seller, as shall be reasonably
necessary to determine the accuracy of such representation and warranty, and (b)
nothing has come to Seller’s attention in the course of that investigation and
review or otherwise, which would cause Seller, in the exercise of due and
diligent care (in accordance with the standards of what a reasonable man in
similar circumstances would have done to satisfy himself as to the accuracy of
the representation and warranty) to believe that the representation and warranty
is not true and correct in all material respects.

 

1.11.     “PURCHASE PRICE” shall have the meaning provided in Section 3.1 below.

 

1.12.     “Tax” or “Taxes” includes (a) any federal, state, local or foreign
income, gross receipts, capital, franchise, import, goods and services, value
added, sales and use, estimated, alternative minimum, add-on minimum, sales,
use, transfer, registration, excise, natural resources, severance, stamp,
occupation, premium, windfall profit, environmental, customs, duties, real
property, personal property, capital stock, social security, unemployment,
disability, payroll, license, employee withholding, unclaimed property, escheat
or other tax of any kind whatsoever, including any interest, penalties or
additions to tax or additional amounts in respect of the foregoing, (b) any
liability for the payment of any amounts of the type described in (a) as a
result of being a member of a consolidated, combined, unitary or aggregate group
for any taxable period, and (c) any liability for the payment of any amounts of
the type described in (a) or (b) as a result of being a transferee or successor
to any person or entity or as a result of any express or implied obligation to
indemnify any other person or entity.

 

2

 

 

1.13.     “Tax Returns” means returns, declarations, reports, claims for refund,
information returns or other documents (including any related or supporting
schedules, statements or information) filed or required to be filed in
connection with the determination, assessment or collection of any Taxes of any
party or the administration of any laws, regulations or administrative
requirements relating to any Taxes.

 

ARTICLE II.

SALE OF ASSETS

 

2.1.        Upon the terms and subject to the conditions provided in this
Agreement, Seller shall, at the Closing and as of the Closing Date (as those
terms are hereinafter defined), convey, sell, transfer, assign and deliver to
Purchaser, and Purchaser shall purchase from Seller, free and clear of any
encumbrances, all of Seller’s right, title and interest in and to all of the
assets of Seller used or usable in the conduct of the Business, whether
constituting personal, tangible, intangible, or mixed personal property, of
every kind and description, and whether or not in the possession or control of
Seller, including, without limitation, the following (hereinafter collectively
referred to as the “Assets”):

 

(a)       Any and all tangible assets including but not limited to, furniture,
fixtures, office and computer equipment, leaseholds, enterprise operating and
desktop software and license agreements thereto, a complete and accurate list of
which is attached as Schedule 2.1(a);

 

(b)       Any and all intangible rights and property of Seller including, but
not limited to, goodwill, slogans, fictitious names, trademarks, trade names,
domain names, patent applications, trademark registration applications,
licenses, telephone numbers, facsimile numbers, websites, email addresses, and
listings directly or indirectly related to the Business, a complete and accurate
list of which is attached as Schedule 2.1(b).

 

(c)       Any and all customer and client lists, books, records and
correspondence relating to the present, former, and prospective customers of
Seller (hereinafter sometimes referred to as the “Customers”). A complete and
accurate list of the present Customers as of the day prior to the Closing Date
is attached as Schedule 2.1(c).

 

(d)       Any and all data and records related to the Business including
referral sources, operating guides and manuals, financial and accounting
records, creative materials, advertising materials, promotional materials,
correspondence and other similar documents and records relating to the Business.

 

(e)       Any and all files, papers, books, records, sales and advertising
materials and records, technical and user manuals, sales and purchase
correspondence, permits, licenses, certificates of any governmental body
pertaining to the Business.

 

3

 

 

(f)       Any and all intellectual property rights and proprietary expertise,
including, without limitation, proprietary information, technical and
technological data, know-how, processes, computer programs, and trade secrets,
relating to the Business, a complete and accurate list of which is attached as
Schedule 2.1(f).

 

(g)       Any and all permits, authorizations, approvals or indicia of authority
to conduct the Business as issued by any government branch, department,
commission, board, bureau, agency or other authority of the United States or any
state or political subdivision thereof or any foreign government, a complete and
accurate list of which is attached as Schedule 2.1 (g).

 

(h)      All Contracts.

 

(i)       Any and all accounts or notes receivable, a complete and accurate list
of which as of the day immediately prior to the Closing Date is attached as
Schedule 2.1(i).

 

(j)       All pre-paid expenses, deposits paid to third parties and retentions,
except for the Leasehold Security Deposit and Tax Refunds.

 

(k)      All goodwill relating to any of the foregoing.

 

The transfer of Assets to Purchaser pursuant to this Agreement shall not include
the assumption of any liability related to the Assets unless Purchaser expressly
assumes that liability pursuant to Section 3.3 below.

 

2.2.        Notwithstanding anything to the contrary contained in Article II,
the following assets of Seller used in the conduct of the Business (collectively
the “Excluded Assets”) are not part of the sale and purchase contemplated
hereunder, are excluded from the Assets and shall remain the property of the
Seller after Closing:

 

(a)       All cash, cash equivalents and short term investments.

 

(b)       All personnel or other records that Seller is required by law to
retain in its possession, provided that Seller will provide Purchaser with one
copy of all such records to the extent permitted by applicable law.

 

(c)       All claims for refunds of Taxes and other governmental charges of
whatever nature (“Tax Refunds”).

 

(d)       Any security deposit owed to Seller by landlord pursuant to its lease
of the Leased Premises (the “Leasehold Security Deposit”).

 

(e)       MCH’s website www.MCTHcorporate.com.

 

(f)       Those assets necessary to operate MCH to the extent that such assets
are listed on Schedule 2.2(f).

 

4

 

 

ARTICLE III.

PURCHASE PRICE FOR THE ASSETS

 

3.1.        Purchaser shall pay to Seller the sum of Eight Hundred Twenty-Five
Thousand Dollars ($825,000) plus 90% of the Accounts Receivable Balance, subject
to any adjustment amounts as hereinafter defined (the “Purchase Price”).
Purchaser may pay part of the Purchase Price directly to Seller’s creditor
Paragon Financial Group, Inc., as described in the Closing Instructions (defined
below in Section 4.3). To the degree Purchaser is required to pay Paragon
Financial Group, Inc. the face value of Accounts Receivable, the difference
between the face value and 90% of the Accounts Receivable Balance will be
deducted from the Purchase Price. In addition, Purchaser may pay part of the
Purchase Price directly to recruiters who are owed bonuses or commissions for
employees placed by the recruiter prior to the Closing Date.

 

3.2.        The Purchase Price shall be subject to credits and adjustments for
any rents, prepaid items and other similar items with respect to Assumed
Liabilities, client or Customer contracts, license fees, and other pre-paid or
unpaid costs and expenses, but only to the extent that any such items are listed
on Schedule 3.2 (collectively the “Adjustment Amount”). The Adjustment Amount
shall be reflected on the closing statements to be executed and delivered by the
Seller and Purchaser at Closing as hereinafter provided.

 

3.3.        On the Closing Date, Purchaser shall assume and agree to discharge
any liability arising after the Closing Date under the Contracts listed on
Schedule 3.3 (the “Assumed Contracts”) other than a liability where the
occurrence or event giving rise to such liability occurred on or prior to the
Closing Date. In addition, Purchaser shall assume obligations for paid time off
and vacation due to employees of Seller whom Purchaser hires on the Closing Date
(the “Assumed Liabilities”).

 

3.4.        Except for the Assumed Liabilities, the Purchaser shall assume no
liabilities or other obligations, commercial or otherwise, of Seller or MCH
whether known or unknown, fixed or contingent, choate or inchoate, liquidated or
unliquidated, secured or unsecured or otherwise.

 

3.5.        Without in any way limiting the generality of the foregoing,
Purchaser shall not assume any obligation or liability of Seller or MCH with
respect to the following: (i) any transaction involving Seller or MCH occurring
after the Closing Date; (ii) any liability for Taxes, fees, assessments or other
similar charges; (iii) any liability for defects in products sold or services
performed by Seller or MCH on or prior to the Closing Date; (iv) except for paid
time off and vacation due to employees of Seller whom Purchase hires on the
Closing Date, any responsibility of Seller or MCH with respect to salary, wages,
vacation pay, savings plans, severance pay, deferred compensation, or other
obligations for the benefit of any employee of Seller or MCH including pension
benefits accrued (vested or unvested), or arising out of their employment
through the Closing Date, for which Seller or MCH (as the case may be) shall be
liable; (v) any liability or obligation incurred in connection with or related
to the transfer of the Assets pursuant hereto including, but not limited to
sales Taxes, transfer Taxes or stamp Taxes; (vi) any liability of any kind
whatsoever resulting from the failure of Seller or MCH to comply with the
requirements of all applicable building, fire, zoning and environmental laws,
employment and wage and hour laws, laws relating to occupational health and
safety and other laws applicable to Seller or MCH; (vii) any liability under any
Assumed Contract to the extent such liability arises out of Seller’s or MCH’s
failure to perform their obligations thereunder to the extent performance is due
on or prior to the Closing Date; (viii) any indebtedness of Seller or MCH to any
banks or other lending institutions; (ix) liabilities in respect of any pension,
profit sharing or other employee benefit plan (as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) of Seller
or MCH; and (x) any liability, obligation or account payable of Seller or MCH
that is not included in the Assumed Liabilities.

 

5

 

 

3.6.        The aggregate purchase price, including any liabilities assumed that
are treated as liabilities for Tax purposes, payable pursuant to this Agreement
shall be allocated among the Assets in accordance with Schedule 3.6. The
allocations on that schedule shall be amended to reflect any adjustment to the
aggregate purchase price under this Agreement. MCH, Seller and Purchaser shall
file all Tax Returns consistent with the allocations determined pursuant to this
Section.

 

ARTICLE IV.

CLOSING AND ESCROW

 

4.1.        Escrow Agent. Seller and Purchaser hereby authorize Cors & Bassett,
LLC, 537 E. Pete Rose Way, Suite 400, Cincinnati, OH 45202 to act as the escrow
agent for the Closing of this transaction (“Escrow Agent”). Escrow Agent shall
hold all Closing funds (the “Funds”) due under this Agreement in a non-interest
bearing account in a financial institution of its choosing. In the event of
doubt as to Escrow Agent’s duties or liabilities under the provisions of this
Article of the Agreement, the Escrow Agent may, in Escrow Agent’s sole
discretion, continue to hold the Funds until the parties mutually agree in
writing to the disbursement thereof, or until a judgment of court of competent
jurisdiction shall determine the rights of the parties thereto, or the Escrow
Agent may institute an action for interpleader of the Funds, or any portion
thereof, and deliver the Funds, or any portion thereof, to the Clerk of the
Court for Hamilton County, Ohio, in connection with such action, and upon
notifying all parties concerned of such action, all liability on the part of the
Escrow Agent shall terminate, except to the extent of accounting for the Funds,
if any, paid out of escrow. In the event of any suit to which the Escrow Agent
is made a party by virtue of acting as Escrow Agent under this Article,
including but not limited to an action for interpleader initiated by Escrow
Agent, Escrow Agent shall be entitled to recover its reasonable attorneys’ fees
and costs incurred at the trial and all appellate levels of litigation from the
non-prevailing party, or in the case of an interpleader action, from the Funds
deposited with the court and the non-prevailing party. Purchaser, Seller, and
MCH hereby jointly indemnify and hold the Escrow Agent harmless from and against
any loss, liability, claim or damage whatsoever (including reasonable attorneys’
fees and court costs at trial and all appellate levels) the Escrow Agent may
incur or be exposed to in its capacity as Escrow Agent under this Article except
for gross negligence or willful misconduct. The Escrow Agent shall not be liable
to either party for misdelivery of any Funds held in escrow unless such
misdelivery shall be due to gross negligence or wanton and willful misconduct on
Escrow Agent’s part. The parties acknowledge that the Escrow Agent is
Purchaser’s attorney. In the event that any dispute arises between Purchaser and
either Seller, MCH or both, Escrow Agent may continue to represent Purchaser as
Purchaser’s legal counsel regardless of whether or not the Escrow Agent
continues to hold the Funds, or any portion thereof.

 

6

 

 

4.2.        Closing Date and Time. The Closing of the transactions contemplated
by this Agreement, and all deliveries to be made at such time in connection
therewith, shall take place at the offices of Cors & Bassett, LLC, 537 E. Pete
Rose Way, Suite 400, Cincinnati, OH 45202 upon the satisfaction of all of the
conditions set forth in this Agreement on July 31, 2012, or at such other time
and place agreed upon by Seller and Purchaser (the Closing and the date of
closing are herein referred to as the “Closing” and the “Closing Date,”
respectively). The Closing may be conducted by facsimile or email and subsequent
delivery of original signed agreements.

 

4.3.        Escrow Closing. Purchaser and Seller (or their respective counsel on
behalf of Purchaser and Seller) shall execute letters of escrow closing
instructions (the “Closing Instructions”) which will provide that, on the
Closing Date: (a) Seller and Purchaser shall each deposit with the Escrow Agent
all of the documents and instruments described herein (the “Closing Documents”);
(b) Purchaser shall deposit with the Escrow Agent the Purchase Price required to
be paid after all prorations, adjustments and credits required to be made under
this Agreement (the “Adjusted Purchase Price”); and (c) the Closing Instructions
shall include the names, dollar amounts, and payment instructions for creditors
of all Accounts Payable, including but not limited to Paragon Financial Group,
Inc. and all recruiters that have bonuses, commissions or payments due, no later
than one day prior to the Closing Date, all of which shall be set forth on, and
mutually agreeable pursuant to, the Closing Statement. Upon receipt of the
Adjusted Purchase Price, and the satisfaction of all other conditions set forth
in the Closing Instructions, the Escrow Agent shall be authorized and directed
as of the Closing Date to disburse the Adjusted Purchase Price as follows:

 

(a)       to each of the creditors of the Accounts Payable, including but not
limited to Paragon Financial Group, Inc., the amount set forth in the Closing
Instructions as due to the creditor, plus in the case of Paragon Financial any
per diem due to Paragon Financial Group, Inc. in the event the Closing Date is
not the date shown on the Closing Instructions; and

 

(b)       to the Escrow Agent, $120,000 (the “Escrow Amount”) to be held by the
Escrow Agent pursuant to the terms and conditions of the Escrow Agreement
entered into on the date of this Agreement among Seller, MCH, Purchaser and
Escrow Agent (the “Escrow Agreement”); and

 

(c)       the balance, if any, to Seller.

Escrow Agent shall release and deliver the Closing Documents to the appropriate
parties, all in strict accordance with the Closing Instructions. After the
Closing, the Escrow Agent shall hold and disburse the Escrow Amount in
accordance with the Escrow Agreement.

 

ARTICLE V.

DOCUMENTS TO BE DELIVERED AT CLOSING

 

5.1.        At the Closing, the parties shall deliver the following original
documents, each executed and, if required, acknowledged:

 

(a)      Seller and Purchaser shall execute and deliver to each other closing
statements (the “Closing Statement”).

 

7

 

 

(b)      Seller shall deliver to Purchaser a duly executed Bill of Sale,
conveying, selling, transferring and assigning to Purchaser all of the Assets
free and clear of any and all defects, liens, encumbrances, charges and equities
whatsoever.

(c)      Seller shall execute or endorse and deliver to Purchaser other duly
executed documents, and instruments of sale, assignment or transfer, and
conveyance including, but not limited to, assignments of contract rights,
licenses, intellectual property, or leases as may be reasonably requested, and
in form suitable to Purchaser and its legal counsel, as are necessary or
desirable in order to vest or evidence title thereto in Purchaser.

 

(d)      Seller shall use its best efforts to have executed and delivered to
Purchaser assignments of contracts with any of Seller’s Customers designated by
Purchaser after review of Seller’s Customers listed by revenue to Seller, duly
consented to by the Customers and in form and substance satisfactory to
Purchaser in its sole discretion and to Purchaser’s legal counsel.

 

(e)      Seller and MCH each shall deliver to Purchaser a certificate (the
“Seller Closing Certificates”) as to the accuracy of the Seller’s and MCH’s
representations and warranties as of the date of this Agreement and as of the
Closing, and as to the Seller’s and MCH’s compliance with and performance of its
covenants and obligations to be performed or complied with on or before Closing.

 

(f)       Seller shall deliver to the Purchaser all books and records of the
Seller relating or referring to the Seller’s Business, its Customers, Assets,
and the Assumed Liabilities.

 

(g)      Seller and MCH shall deliver to Purchaser copies of (i) certificates of
good standing for Seller and MCH in the jurisdiction of MCI’s and MCH’s state of
incorporation, (ii) the written consent of the Board of Directors of Seller and
MCH authorizing this Agreement and the other agreements and instruments to be
delivered pursuant thereto and the transactions contemplated hereby and thereby,
and (iii) the written consent of the Seller’s shareholder authorizing this
Agreement and the other agreements and instruments to be delivered pursuant
thereto and the transactions contemplated hereby and thereby.

 

(h)      Seller shall deliver to the Purchaser all necessary consents of third
parties to the execution and delivery of this Agreement and the consummation of
the transactions contemplated by this Agreement.

 

(i)       Seller and MCH shall deliver to the Purchaser an opinion of Seller’s
and MCH’s counsel in form and substance satisfactory to Purchaser and its
counsel.

 

(j)       Purchaser shall pay the Purchase Price for the Assets in accordance
with the terms of this Agreement.

 

(k)      Purchaser shall deliver to Seller a fully executed assumption agreement
for the Assumed Liabilities in a form acceptable to Purchaser and Seller.

 

(l)       Purchaser shall deliver to Seller a duly executed certificate as to
the accuracy of the Purchaser’s representations and warranties as of the date of
this Agreement and as of the Closing, and as to the Purchaser’s compliance with
and performance of its covenants and obligations to be performed or complied
with on or before Closing

 

8

 

 

(m)     Purchaser shall deliver to Seller copies of (i) certificate of good
standing in the jurisdiction of the Purchaser’s formation, and (ii) the written
consent of the Member of Purchaser authorizing this Agreement and the other
agreements and instruments to be delivered pursuant thereto and the transactions
contemplated hereby and thereby.

 

(n)      Seller shall deliver to Purchaser a Consent to Assignment of Lease,
duly executed by Seller and the landlord of the Leased Premises, and Purchaser
shall deliver to Seller Purchaser’s duly executed counterpart of the Consent to
Assignment of Lease, or in lieu thereof Purchaser and the landlord of the Leased
Premises shall have entered into a new lease for the Leased Premises in form
satisfactory to Purchaser, the landlord of the Leased Premises, and Seller.

 

(o)      Seller shall deliver to Purchaser such documents, certificates, and
consents as Purchaser may consider appropriate in order to assure Purchaser’s
collection of the accounts receivable after the Closing.

 

(p)      Seller and Purchaser shall each deliver to the other their signed
counterparts to the Escrow Agreement, which shall also be duly signed by the
Escrow Agent and MCH.

 

(q)      Seller shall deliver to the Purchaser non-competition agreements
(collectively, the “Executive Noncompetition Agreements”) duly executed by Jeff
Rosenfeld, Anthony J. Nicolosi a/k/a Anthony Peluso and Brian Neill
(collectively, the “Executives”), all in form acceptable to Purchaser.

 

ARTICLE VI.

SURVIVAL AND CROSS INDEMNITIES

 

6.1.        Seller and MCH, jointly and severally, hereby undertake and agree to
indemnify Purchaser, its employees, officers, member, managers, and employees,
officers, directors and owners of its member and hold it and them harmless
against and in respect of all claims, debts, liabilities, obligations, damages,
losses, or expenses arising out of or related to the following:

 

(a)       all debts, liabilities, accounts payable, Taxes and obligations of
Seller or MCH, whether absolute or contingent, arising out of or in connection
with the Assets, Customers of the Business, the operation of the Business, and
all other matters concerning or in any way related to or involving the Business
which arise or which may arise in connection with the Business on or prior to
the Closing Date, including, but not limited to, the Accounts Payable and all
other liabilities and obligations described in this Agreement, whether or not
such liabilities or obligations are asserted prior to the Closing Date or
thereafter, except for the Assumed Liabilities; and

 

(b)       any aspect of Seller or MCH, or in any way related to the Business,
where the occurrence giving rise to such liability, claim or action takes place
on or prior to the Closing Date; and

 

9

 

 

(c)       any breach or inaccuracy of Seller’s or MCH’s representations,
covenants and warranties contained in this Agreement or in any documents or
agreements executed and delivered by Seller or MCH in connection with the
transactions contemplated by this Agreement; and

 

(d)       any breach of covenant or obligation of Seller or MCH in this
Agreement or in any other certificate, document, agreement, writing or
instrument delivered by Seller or MCH pursuant to this Agreement; and

 

(e)       any inaccuracy or breach of any representation or warranty made by
Seller or MCH in this Agreement, the Seller’s Closing Certificate, any transfer
instrument, or any other certificate, document, writing or instrument delivered
by Seller or MCH pursuant to this Agreement; and

 

(f)       any breach by Seller or MCH of any agreement, document or instrument
to which Seller or MCH is a party, whenever occurring, that causes a claim
against Purchaser; and

 

(g)       any sales Taxes or other federal, state or local Taxes, interest, and
penalties due on the asset sale under this Agreement; and

 

(h)       any amounts resulting from failure to comply with any applicable bulk
sales law; and

 

(i)        any brokerage or finder’s fee or commissions or similar payments
based upon any agreement or understanding made or alleged to have been made by
any person or entity with Seller or MCH in connection with the transactions
contemplated by this Agreement; and

 

(j)        any breach or violation of the Executive Noncompetition Agreements by
the Executives; and

 

(k)       any and all actions, suits, proceedings, demands, assessments,
judgments, costs and reasonable legal and other expenses incident to any of the
foregoing through trial and all levels of appeal.

 

6.2.        Purchaser hereby undertakes and agrees to indemnify Seller (and
their employees, directors and officers, and their respective successors and
assigns) and hold them harmless against and in respect of all claims, debts,
liabilities, obligations, damages, losses, or expenses arising out of or related
to the following:

 

(a)       all debts, liabilities and obligations of Purchaser whether absolute
or contingent arising out of or in connection with the Assets, Customers of the
Business, and all other matters concerning or in any way related to or involving
the Business operated by Purchaser after the Closing Date, including, but not
limited to, the Assumed Liabilities but excluding any claims, debts,
liabilities, or obligations for which Seller or MCH is to provide
indemnification for pursuant to Section 6.1 above; and

 

10

 

 

(b)       any claim for a brokerage fee, finder’s fee or commission based upon
any agreement or understanding made or alleged to have been made by any person
or entity with Purchaser in connection with the transactions contemplated by
this Agreement; and

 

(c)       any Assumed Liabilities; and

 

(d)       any breach or inaccuracy of Purchaser’s representations, and
warranties contained in this Agreement; and

 

(e)       any breach of any covenant or obligation of Purchaser in this
Agreement or in any certificate, document, agreement, writing or instrument
delivered by Purchaser pursuant to this Agreement; and

 

(f)       any and all actions, suits, proceedings, demands, assessments,
judgments, costs and reasonable legal and other expenses incident to any of the
foregoing through trial and all levels of appeal.

 

6.3.        The covenants of indemnity set forth in this Section are intended by
the parties to be for the benefit of each other and their respective
shareholders, officers and directors, members, and their respective successors,
heirs, personal representatives and assigns. All of the covenants of indemnity
set forth in this Section shall be deemed renewed by the parties at the Closing
as if made at that time and shall survive indefinitely after the Closing Date.

 

6.4.        Third Party Claims.

 

(a)       Promptly after receipt by a person or entity entitled to indemnity
under Article VI (an “Indemnified Person”) of notice of the assertion of a claim
from any person or entity that is not a party to this Agreement (a “Third-Party
Claim”) against it, the Indemnified Person shall give notice to the person
obligated to indemnify under Article VI (an “Indemnifying Person”) of the
assertion of the Third-Party Claim, provided that the failure to notify the
Indemnifying Person will not relieve the Indemnifying Person of any liability
that it may have to any Indemnified Person, except to the extent that the
Indemnifying Person demonstrates that the defense of the Third-Party Claim is
prejudiced by the Indemnified Person’s failure to give notice.

 

11

 

 

(b)       If an Indemnified Person gives notice to the Indemnifying Person
pursuant to Section 6.4(a) of the assertion of a Third-Party Claim, the
Indemnifying Person shall be entitled to participate in the defense of the
Third-Party Claim and, to the extent that it wishes (unless (i) the Indemnifying
Person is also a person or entity against whom the Third-Party Claim is made and
the Indemnified Person determines in good faith that joint representation would
be inappropriate or (ii) the Indemnifying Person fails to provide reasonable
assurance to the Indemnified Person of its financial capacity to defend the
Third-Party Claim and provide indemnification with respect to the Third-Party
Claim or (iii) the Third-Party Claim seeks to impose liability on the
Indemnified Person other than money damages or (iv) the Third-Party Claim
relates to the Indemnified Person’s relationship with any customer, supplier or
employee), to assume the defense of the Third-Party Claim with counsel
satisfactory to the Indemnified Person. After notice from the Indemnifying
Person to the Indemnified Person of its election to assume the defense of the
Third-Party Claim, the Indemnifying Person shall not, so long as it diligently
conducts the defense, be liable to the Indemnified Person under this Article VI
for any fees of other counsel or any other expenses with respect to the defense
of the Third-Party Claim, in each case subsequently incurred by the Indemnified
Person in connection with the defense of the Third-Party Claim, other than
reasonable costs of investigation. If the Indemnifying Person assumes the
defense of a Third-Party Claim, (i) the assumption will conclusively establish
for purposes of this Agreement that the claims made in that Third-Party Claim
are within the scope of and subject to indemnification, and (ii) no compromise
or settlement of the Third-Party Claims may be effected by the Indemnifying
Person without the Indemnified Person’s consent unless (A) there is no finding
or admission of any violation of any federal, state, local, municipal, foreign,
international or other constitution, law, ordinance, principle of common law,
code, regulation, statute or treaty (“Legal Requirement”) or any violation of
the rights of any person or entity; (B) the sole relief provided is monetary
damages that are paid in full by the Indemnifying Person; (C) the Indemnified
Person shall have no liability with respect to any compromise or settlement of
the Third-Party Claims effected without its Consent and (D) the compromise or
settlement includes as an unconditional term a release by all claimants and
plaintiffs of all liability of the Indemnified Person with respect to such
claim. If notice is given to an Indemnifying Person of the assertion of any
Third-Party Claim and the Indemnifying Person does not, within ten (10) days
after the Indemnified Person’s notice is given, give notice to the Indemnified
Person of its election to assume the defense of the Third-Party Claim, the
Indemnifying Person will be bound by any determination made in the Third-Party
Claim or any compromise or settlement effected by the Indemnified Person.

 

(c)       Notwithstanding the foregoing, if an Indemnified Person determines in
good faith that there is a reasonable probability that a Third-Party Claim may
adversely affect it, or as the case may be, its shareholders, officers, and
directors and their respective successors, heirs, personal representatives and
assigns for which it would be entitled to indemnification under this Agreement,
the Indemnified Person may, by notice to the Indemnifying Person, assume the
exclusive right to defend, compromise or settle the Third-Party Claim, but the
Indemnifying Person will not be bound by any determination of any Third-Party
Claim so defended for the purposes of this Agreement or any compromise or
settlement effected without its Consent (which may not be unreasonably
withheld).

 

(d)       Notwithstanding any other provision contained in this Agreement,
Seller and MCH hereby consent to the nonexclusive jurisdiction of any court in
which a proceeding in respect of a Third-Party Claim is brought against any
Purchaser Indemnified Person for purposes of any claim that a Purchaser
Indemnified Person may have under this Agreement with respect to the proceeding
or the matters alleged therein and agree that process may be served on Seller
and MCH with respect to such a claim anywhere in the world.

 

(e)       With respect to any Third-Party Claim subject to indemnification under
this Article VI: (i) both the Indemnified Person and the Indemnifying Person, as
the case may be, shall keep the other person or entity fully informed of the
status of the Third-Party Claim and any related proceedings at all stages
thereof where the person or entity is not represented by its own counsel, and
(ii) the parties agree (at the Indemnifying Person’s expense) to render to each
other such assistance as they may reasonably require of each other and to
cooperate in good faith with each other in order to ensure the proper and
adequate defense of any Third-Party Claim.

 

12

 

 

(f)       With respect to any Third-Party Claim subject to indemnification under
this Article VI, the parties agree to cooperate in such a manner as to preserve
in full (to the extent possible) the confidentiality of all Confidential
Information and the attorney-client and work-product privileges. In connection
therewith, each party agrees that: (i) it will in respect of any Third-Party
Claim in which it has assumed or participated in the defense avoid production of
confidential information and trade secrets (consistent with applicable law and
rules of procedure), and (ii) all communications between any party hereto and
counsel responsible for or participating in the defense of any Third-Party Claim
shall, to the extent possible, be made so as to preserve any applicable
attorney-client or work-product privilege.

 

6.5        Other claims. A claim for indemnification for any matter not
involving a Third Party Claim may be asserted by notice to the party from whom
indemnification is sought and shall be paid promptly after the notice.

 

ARTICLE VII.

COVENANTS

 

7.1.        Covenants of the Seller and MCH. Seller and MCH each covenant and
agree as follows throughout the period from the date hereof through and
including the Closing:

 

(a)       Further Assurance. From the date hereof, Seller and MCH shall take all
such action, both before and after the Closing, as may be necessary or
appropriate to consummate the transactions provided for in this Agreement in
accordance with the representations, warranties, conditions, covenants, and
agreements contained herein, and shall refrain from taking any action which
would result in any of such representations or warranties not being true and
correct, or any of such covenant or condition not being satisfied, at the
Closing.

 

(b)       Access and Investigation. Between the date of this Agreement and the
Closing Date, and upon reasonable advance notice received from Purchaser, Seller
and MCH shall (a) afford Purchaser and its representatives (collectively,
“Purchaser Group”) full and free access, during regular business hours, to the
books, records, and other data concerning the Business. Such rights of access to
be exercised in a manner that does not unreasonably interfere with the
operations of Seller; (b) furnish Purchaser Group with copies of all such books,
records, and other data as Purchaser may reasonably request; (c) furnish
Purchaser Group with such additional financial, operating and other relevant
data and information as Purchaser may reasonably request; and (d) otherwise
cooperate and assist, to the extent reasonably requested by Purchaser, with
Purchaser’s investigation of the assets and financial condition related to
Seller’s Business.

 

(c)       Conduct of Business. Seller and MCH shall conduct the Business only in
the ordinary course and in accordance with the sound business practices in the
manner in which the Business and operations have been previously conducted.
Seller and MCH shall confer with Purchaser prior to implementing operational
decisions of a material nature. Seller and MCH shall keep in full force and
effect, without amendment, all legal rights relating to the Business. Seller and
MCH shall comply with all legal requirements and contractual obligations
applicable to the operations of the Business. Seller and MCH shall maintain all
books and records relating to the Business, in the ordinary course of the
business.

 

13

 

 

(d)       Notification. Between the date of this Agreement and the Closing,
Seller shall promptly notify Purchaser in writing if Seller or MCH becomes aware
of (a) any fact or condition that causes or constitutes a breach of or
inaccuracy in any of Seller’s or MCH’s representations and warranties made as of
the date of this Agreement or (b) the occurrence of any fact or condition that
would or be reasonably likely to (except as expressly contemplated by this
Agreement) cause or constitute a breach of or inaccuracy in any Seller or MCH
representation or warranty had that representation or warranty been made as of
the time of the occurrence of, or Seller’s or MCH’s discovery of, the fact or
condition. During the same period, Seller also shall promptly notify Purchaser
of the occurrence of any breach of any covenant of Seller or MCH in this Article
VII or of the occurrence of any event that may make the satisfaction of the
conditions otherwise contained in this Agreement impossible or unlikely.

 

(e)       Authorization from Others. Seller shall obtain all authorizations,
consents and approvals of third parties and/or governmental agencies that may be
required to permit the consummation of the transactions contemplated by this
Agreement.

 

(f)       Consummation of Agreement. Seller shall use its best efforts to
satisfy all conditions to the Closing to the end that the transactions
contemplated by this Agreement shall be fully carried out.

 

(g)       Business Intact; Relationships With Customers and Suppliers. Seller
shall use its best efforts to keep intact the Seller’s Business, and to maintain
the goodwill of the Customers and the distributors and suppliers and other
persons having business dealings with Seller relating to the Seller’s Business.

 

(h)       Regulatory Filings. The Seller will furnish to the Purchaser such
necessary information and reasonable assistance as the Purchaser may reasonably
request in connection with its preparation of necessary filings or submissions
to any governmental agency. Seller and MCH agree to timely file any information,
reports, applications or notices required to be filed in connection with the
transactions contemplated by this Agreement and to provide a copy of such to
Purchaser.

 

(i)       No Negotiation. Until such time as this Agreement shall be terminated
neither Seller nor MCH shall directly or indirectly solicit, initiate, encourage
or entertain any inquiries or proposals from, discuss or negotiate with, provide
any nonpublic information to or consider the merits of any inquiries or
proposals from any person or entity (other than Purchaser) relating to any
business combination transaction involving the Business or the sale of the
Business or any of the Assets (other than in the ordinary course of business).
Seller shall notify Purchaser of any such inquiry or proposal within twenty-four
(24) hours of receipt or awareness of the same by Seller, MCH or its agents.

 

(j)       Payment of Liabilities. Seller shall pay or otherwise satisfy in the
ordinary course of business all of its liabilities and obligations.

 

14

 

 

(k)       Best Efforts. Seller shall use its best efforts to cause the
conditions in this Agreement to be satisfied.

 

7.2.        Covenants of the Purchaser. Purchaser covenants and agrees as
follows throughout the period from the date hereof through and including the
Closing:

 

(a)       Further Assurance. From the date hereof, Purchaser shall take all such
action, both before and after the Closing, as may be necessary or appropriate to
consummate the transactions provided for in this Agreement in accordance with
the representations, warranties, conditions and agreements contained herein, and
shall refrain from taking any action which would result in any of its
representations or warranties not being true and correct, or any conditions not
being satisfied, at the Closing.

 

(b)       Best Efforts. Purchaser shall use its best efforts to cause the
conditions in this Agreement to be satisfied.

 

(c)       Notification. Between the date of this Agreement and the Closing,
Purchaser shall promptly notify Seller in writing if Purchaser becomes aware of
(a) any fact or condition that causes or constitutes a breach of or inaccuracy
in any of Purchaser’s representations and warranties made as of the date of this
Agreement or (b) the occurrence after the date of this Agreement of any fact or
condition that would or be reasonably likely to (except as expressly
contemplated by this Agreement) cause or constitute a breach of or inaccuracy in
any Purchaser representation or warranty had that representation or warranty
been made as of the time of the occurrence of, or Purchaser’s discovery of, that
fact or condition.

 

(d)       Authorization from Others. Purchaser shall use its best efforts to
obtain all authorizations, consents and approvals of third parties and/or
governmental agencies that may be required to permit the consummation of the
transactions contemplated by this Agreement.

 

(e)       Consummation of Agreement. Purchaser shall use its best efforts to
satisfy all conditions to the Closing to the end that the transactions
contemplated by this Agreement shall be fully carried out.

 

ARTICLE VIII.

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

8.1         Representations and Warranties. Purchaser hereby represents and
warrants to Seller as follows:

 

(a)       Organization. Purchaser is a limited liability company duly organized,
validly existing and in full force and effect under the laws of Ohio, with full
limited liability company power and authority to conduct its business as it is
now conducted.

 

(b)       Binding Obligation. This Agreement constitutes the legal, valid and
binding obligation of Purchaser, enforceable against Purchaser in accordance
with its terms. Upon the execution and delivery by Purchaser of each of the
Purchaser’s documents executed in connection with the Closing (the “Purchaser’s
Closing Documents”) they will constitute the legal, valid and binding obligation
of Purchaser, enforceable against Purchaser in accordance with their respective
terms. Purchaser has the absolute and unrestricted right, power and authority to
execute and deliver this Agreement and the Purchaser’s Closing Documents and to
perform its obligations under this Agreement and the Purchaser’s Closing
Documents, and that action has been duly authorized by all necessary limited
liability company action.

 

15

 

 

(c)       No Violation. Neither the execution and delivery of this Agreement by
Purchaser nor the consummation or performance of any of the contemplated
transactions by Purchaser will give any person or entity the right to prevent,
delay or otherwise interfere with any of the transactions contemplated by this
Agreement pursuant to:

 

(i)       any provision of Purchaser’s articles of organization, operating
agreement, equity holders’ agreements, voting agreements, voting trust
agreements, joint venture agreements, registration rights agreements or other
agreements or documents relating to the organization, management or operation of
Purchaser or relating to the rights, duties and obligations of the equity
holders of Purchaser, and any amendment or supplement to any of the foregoing;

 

(ii)      any resolution adopted by the Member of Purchaser;

 

(d)       Proceedings. There is no pending proceeding that has been commenced
against Purchaser and that challenges, or may have the effect of preventing,
delaying, making illegal or otherwise interfering with, any transaction
contemplated by this Agreement.

 

(e)       Broker Fees. Neither the Purchaser nor any of its representatives have
incurred any obligation or liability, contingent or otherwise, for brokerage or
finders’ fees or agents’ commissions or other similar payment in connection with
the transactions contemplated by this Agreement.

 

8.2        Survival. All of the representations and warranties set forth in this
Article VIII shall be deemed renewed by Purchaser at the Closing as if made at
that time and shall survive for a period of two years after the Closing Date.

 

ARTICLE IX.

REPRESENTATIONS AND WARRANTIES OF SELLER AND MCH

 

The Seller and MCH, jointly and severally, represent and warrant to Purchaser as
follows:

 

9.1        Organization. Seller and MCH are duly organized, validly existing and
in good standing under the laws of the State of Florida. Seller and MCH have all
requisite power and authority, corporate or otherwise, to carry on and conduct
the Business (and as to MCH, its business) as now being conducted, and to own or
lease its respective properties and assets, Seller has no subsidiaries, and MCH
has no other operating subsidiaries other than Seller.

 

9.2        Qualification to do Business. Seller is qualified to do business in
the states listed on Schedule 9.2. There are no additional states in which
Seller’s failure to qualify to do business would have a material adverse effect
on the Business.

 

16

 

 

9.3        Records. The copies of Seller’s and MCH’s records that have been or
will be delivered to Purchaser are true, correct and complete copies of existing
company records of Seller or MCH, as the case may be, in effect as of the date
of their delivery. The copies of the minutes of directors’ and shareholders’
meetings and the stock or equity books of Seller and MCH that have been or will
be reviewed by Purchaser are true, correct and complete copies of the existing
records of directors’ and shareholders’ meetings and equity issuances through
and including the date of their delivery.

 

9.4        Binding Obligation. This Agreement constitutes the legal, valid and
binding obligation of Seller and MCH, enforceable against them in accordance
with its terms. Upon the execution and delivery by Seller and MCH of each of the
documents executed by them in connection with the Closing (the “Seller Closing
Documents”) they will constitute the legal, valid and binding obligation of
Seller and MCH, enforceable against Seller and MCH in accordance with their
respective terms. Seller and MCH have the absolute and unrestricted right, power
and authority to execute and deliver this Agreement and the Seller Closing
Documents and to perform their respective obligations under this Agreement and
the Seller Closing Documents, and such action has been duly authorized by all
necessary corporate action.

 

9.5        No Violation. Neither the execution and delivery of this Agreement by
Seller or MCH nor the consummation or performance of any of the contemplated
transactions by Seller or MCH will give any person or entity the right to
prevent, delay or otherwise interfere with any of the transactions contemplated
by this Agreement. Neither the execution and delivery of this Agreement by
Seller nor the consummation or performance of any of the transactions
contemplated by this Agreement will give any person or entity the right to
declare a default or exercise any remedy under, or to accelerate the maturity or
performance of, or payment under, or to cancel, terminate or modify, any
contract or agreement relating to the Business.

 

9.6        Broker Fees. Neither the Seller, MCH nor any of their respective
representatives have incurred any obligation or liability, contingent or
otherwise, for brokerage or finders’ fees or agents’ commissions or other
similar payment in connection with the transactions contemplated by this
Agreement.

 

9.7        Assets. The Assets constitute (i) all of the assets, tangible,
intangible, personal, or mixed, of any nature whatsoever, necessary to operate
the Business in the manner presently operated by Seller, and (ii) include all of
the operating assets that constitute the Business. Seller owns good and
transferable title to all of the Assets free and clear of any charge, claim,
condition, equitable interest, lien, encumbrance, option, pledge, security
interest, mortgage, right of first option, right of first refusal or similar
restriction, including any restriction on use, voting (in the case of any
security or equity interest), transfer, receipt of income or exercise of any
other attribute of ownership (collectively “Encumbrances”) other than those
identified in Schedule 9.7.

 

9.8        Accounts Receivable. All accounts receivable that are owed to
Seller’s Business are listed on Schedule 9.8 (collectively the “Accounts
Receivable”). The Accounts Receivable represent or will represent valid
obligations arising from sales actually made or services actually performed by
Seller in the ordinary course of Seller’s Business. Except to the extent paid
prior to the Closing Date and to the knowledge of Seller, the Accounts
Receivable are or will be as of the Closing Date current and collectible,
without resort to litigation, at the face amount (less any reserves on the books
and records of the Business that were taken into account in determining the
Accounts Receivable Balance) in accordance with their terms but in no event
later than 90 days after the Closing Date. There is no contest, claim, defense
or right of setoff under any agreement, or contract with any account debtor of
an Account Receivable relating to the amount or validity of the Account
Receivable.

 

17

 

 

9.9        Accounts Payable. Attached as Schedule 9.9 is a complete and accurate
list of all Accounts Payable that are outstanding as of the day immediately
prior to the Closing Date.

 

9.10      Financial Statements.

 

(a)       The attached Schedule 9.10(a) consists of (i) MCH’s audited
consolidated balance sheets as of December 31, 2011 and December 30, 2010 and
the related statements of income and cash flows for the fiscal years then ended
and (ii) MCH’s unaudited consolidated balance sheet as of June 30, 2012 (the
“Latest Balance Sheet”) and the related statements of income and cash flows for
the six months ended June 30, 2012 and 2011 (collectively, the “Financial
Statements”). The Financial Statements have been prepared in conformity with
United States Generally Accepted Accounting Principles (“GAAP”) and present
fairly in all respects the financial condition and results of operations of the
Business as of the times and for the periods referred to therein in accordance
with GAAP, subject to, in the case of the Financial Statements for the six
months ended June 30, 2011 and 2012, (i) changes resulting from normal year-end
adjustments (which changes will not, individually or in the aggregate, be
material to the financial position and results of operations of the Business),
and (ii) the absence of footnote disclosures and other presentation items which,
if presented, would not be materially different from those in MCH’s December 31,
2011 audited financial statements. The Financial Statements do not contain any
items of a special or nonrecurring nature, except as expressly stated therein.

 

(b)       There are no liabilities or obligations of any kind, whether accrued,
absolute, fixed or contingent (together the “Liabilities”) relating to the
Business, except for (i) Liabilities fully disclosed, provided for, reflected
in, reserved against or otherwise described in the Latest Balance Sheet included
in the Financial Statements (or in any notes thereto), (ii) Liabilities
disclosed on Schedule 9.9, (iii) Liabilities which have arisen in Seller’s
ordinary course of business consistent with past practice since June 30, 2012
(none of which is a liability for Taxes, breach of contract, breach of warranty,
tort, infringement claim or lawsuit or a liability to repay or refund to any
person any amount previously received by Seller or MCH), and (iv) Liabilities
under this Agreement. The books and records of Seller and MCH have been
maintained in accordance with GAAP, and fairly and accurately reflect, in all
respects, on a basis consistent with past periods and throughout the periods
involved, (i) the financial position of Seller and MCH and (ii) all transactions
of Seller and MCH. Seller maintains an adequate system of internal controls.

 

9.11      No Conflict. Neither the execution and delivery nor the performance of
this Agreement will directly or indirectly (a) violate any provision of law, or
any judgment, writ, injunction, decree or order of any court or other
governmental authority relating to Seller or MCH, or (b) violate any will, deed,
mortgage, instrument, indenture, agreement, contract, other commitment or
restriction to which Seller or MCH is a party or by which it is bound, or (c) be
in conflict with, or result in or constitute a breach or default (or any
occurrence which by lapse of time and/or giving of notice would constitute a
breach of default), on the part of Seller or MCH, under any such will, deed,
mortgage, instrument, indenture, agreement, contract, other commitment or
restriction, or (d) result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon the Assets.

 

18

 

 

9.12      Compliance with Laws. To the knowledge of Seller, the Business is and
since January 1, 2008 has been conducted in accordance with all applicable laws,
rules, governmental regulations and judicial and administrative decisions,
including without limiting the generality of the foregoing, laws, regulation and
decisions concerning the employment of labor and environmental matters.

 

9.13      No Claims. There are no claims, litigation, actions, suits or
proceedings, administrative or judicial, pending or threatened against or
affecting Seller or MCH or that directly or indirectly involve or are related to
the Business, or involving any of the Assets, at law or in equity or before any
foreign, federal, state, local or other governmental authority, including,
without limitation, any claim, proceeding, or litigation for the purpose of
enjoining or preventing the consummation of this Agreement, or the transactions
contemplated hereby, or otherwise claiming this Agreement, or any of the
transactions contemplated hereby or the consummation thereof, is illegal or
otherwise improper, nor to Seller’s and MCH’s knowledge is there any basis upon
which any such claim, litigation, action, suit or proceeding could be brought or
initiated.

 

9.14      Consents. Except as set forth on Schedule 9.14, no consent,
authorization, license, permit, order, certificate or approval is required by
any person, corporation, partnership, estate, trust, governmental agency or
other person or entity not a party to this Agreement to the transactions
contemplated by this Agreement.

 

9.15      Permits. To the knowledge of Seller and MCH, Seller and MCH hold and
are in compliance with all permits, certificates, licenses, approvals,
registrations and authorizations required by them under all laws, rules, and
regulations in connection with the conduct of the Business as presently
conducted (collectively, “Permits”). The Permits are listed on Schedule 9.14. No
loss or expiration of any such Permit is pending or, to Seller’s or MCH’s
knowledge, threatened or reasonably foreseeable, other than expiration in
accordance with the terms thereof of Permits that may be renewed in the ordinary
course of business without lapsing.

 

9.16      Intellectual Property. Schedule 9.16 sets forth a true and complete
list of all Intellectual Property (other than “off-the-shelf” commercially
available software) used in the conduct of the Business. Except as set forth on
Schedule 9.16, the Intellectual Property owned by Seller constitutes all the
Intellectual Property required for the operation of the Business as presently
conducted. No claim or allegation has been asserted or, to the knowledge of
Seller, threatened by any third party that the use or exploitation by Seller or
MCH of any Intellectual Property infringes, misappropriates or violates the
Intellectual Property of any third-party. All of the Intellectual Property
identified in Schedule 9.16 is valid and enforceable. The operation of the
Business does not infringe, misappropriate or violate any Intellectual Property
of third parties. To the knowledge of Seller and MCH, no third party is
infringing or misappropriating any Intellectual Property included in the Assets.
Neither the execution, delivery or performance of this Agreement by Seller and
MCH nor the consummation by Seller and MCH of the transactions contemplated by
this Agreement will result in any limitation on, impairment of or reduction in
Seller’s right, title or interest in or to any Intellectual Property or the
validity or enforceability of any of the Intellectual Property. Seller and MCH
have taken commercially reasonable steps to protect the confidentiality of the
trade secrets of the Business.

 

19

 

 

9.17      Contracts. Except as set forth on the attached Schedule 9.17, neither
Seller nor MCH is a party to any: (a) any contract, agreement, or understanding,
whether oral or written (“Contract”) with any Major Customer or Major Supplier;
(b) Contract under which Seller or MCH has an unsatisfied payment obligation to
the counterparty thereto in excess of $10,000; (c) Contract which prohibits
Seller or MCH from freely engaging in business anywhere in the world; (d)
Contract with any governmental body or authority; (e) Contract containing
exclusivity; (f) Contract with any independent contractor that provides services
for or on behalf of Seller; or (g) any other Contract (not described in this
Section) whose termination could, individually or in the aggregate, have or
reasonably be expected to have a material adverse effect on the Business. True
and complete copies of each Contract listed on Schedule 9.17 have been provided
to Purchaser. Each of the Contracts listed on Schedule 9.17 is in full force and
effect and is a valid and binding obligation of Seller or MCH, as the case may
be, and, to Seller’s and MCH’s knowledge, the other parties thereto, enforceable
in accordance with its terms, except as may be limited by bankruptcy,
insolvency, reorganization, moratorium and similar laws relating to or affecting
creditors’ rights and general principles of equity. Seller and MCH have
performed all of their respective obligations under, and are not in default
under, any Contract listed on Schedule 9.17, and, to the knowledge of Seller and
MCH, each other party to each of the Contracts listed on Schedule 9.17 is not in
default thereunder. There has been no termination or notice of default or, to
Seller’s or MCH’s knowledge, any threatened termination or notice of default
under any Contract listed on Schedule 9.17.

 

9.18.     Real Property. Seller owns no real property. The attached Schedule
9.18 contains a list, as of the date hereof, of all real property leased by
Seller (the “Leased Premises”). Seller has a valid leasehold estate in all
Leased Premises. There are no unsatisfied requests for any repairs, restorations
or improvements to the Leased Premises. There are no ongoing repairs to the
Leased Premises or Improvements being made by or on behalf of Seller or MCH, and
all repairs for which payment is due have been paid for.

 

9.19      Disclosure. Neither this Agreement, nor any exhibit, schedule,
certificate, instrument or other document furnished or to be furnished to
Purchaser pursuant hereto or in connection with the transactions contemplated
hereby, contains or will contain any untrue statement of a material fact, or
omits or will omit to state a material fact necessary to make the statements
contained therein not misleading. There is no fact which adversely affects or,
may adversely affect the Business or condition (financial or otherwise) of
Seller or MCH which has not been set forth herein, or in any exhibit, or
schedule, certificate or other document furnished or to be furnished to
Purchaser prior to the Closing Date pursuant hereto.

 

9.20      Customers. Schedule 9.20 sets forth a list of Seller’s thirty (30)
largest customers (by revenue) for the years ended December 31, 2010 and 2011
and for the six month period ended June 30, 2012 (collectively, the “Major
Customers”). Since December 31, 2010, no Major Customer has threatened to
materially decrease or limit its purchases from Seller. Since December 31, 2010,
no termination, cancellation or material limitation of, or any material
modification or change in, the business relationship with Seller has occurred
or, to the knowledge of Seller, has been threatened by any Major Customer.

 

20

 

 

9.21      Suppliers. Schedule 9.21 sets forth a list of Seller’s ten largest
suppliers (by dollar amount paid by Seller) for the years ended December 31,
2010 and 2011 and for the six-month period ended June 30, 2012 (collectively,
the “Major Suppliers”). Since December 31, 2010, no Major Supplier has
threatened to materially decrease or limit its sales to Seller. Since December
31, 2010, no termination, cancellation or material limitation of, or any
material modification or change in, the business relationship with Seller
occurred or, to the knowledge of Seller, has been threatened by any Major
Supplier.

 

9.22      Employment. All of the employees of the Business are at-will
employees. There are no management contracts, employment contracts or
commitments between Seller and any employee or independent contractor that would
restrict the ability of Seller to terminate the employment of any employee or to
terminate Seller’s relationship with any independent contractor. Seller has
furnished to Purchaser copies of all agreements with employees and independent
contractors. Seller is, and since January 1, 2008, has been, in compliance with
all applicable laws, rules and regulations respecting employment, including
provisions relating to overtime pay, wages and hours, equal opportunity,
collective bargaining, nondiscrimination, harassment, applicant and employee
background checking, immigration, occupational health and safety, and the
payment of social security and other Taxes. Schedule 9.22 contains a complete
and accurate list of the following information for each employee of the
Business, including each leased employee on leave of absence or layoff status:
name; job title; current compensation paid or payable; other benefits (including
bonuses) to which such employee may be entitled to receive; and sick and
vacation leave that is accrued but unused. Seller has provided all of its
employees with all wages, benefits, relocation benefits, bonuses and incentives
or other compensation which became due and payable through the date of this
Agreement. There are no organizing activities or collective bargaining
arrangements that could affect the Business pending or under discussion with any
labor organization, and no such activities have occurred since January 1, 2008.
Since January 1, 2008 there has not been any labor strike, slowdown or work
stoppage by any of the employees of the Business. There are no pending or, to
Seller’s knowledge, threatened charges of unfair labor practices, employment
discrimination or other wrongful action with respect to any aspect of employment
of any person employed or formerly employed by in connection with the Business.
Seller has not classified an individual as an “independent contractor” or of
similar status who, according to a plan or contract or applicable law, rule, or
regulation, should have been classified as an employee or of similar status.

 

9.23      Absence of Developments. Since January 1, 2012, and through the
Closing Date, Seller has operated only in the ordinary course of business and
has not made any change in the conduct or nature of any aspect of the Business,
has not done anything to adversely affect the relationship of Seller to the
customers or suppliers of the business, or failed to pay Accounts Payable or
collect Accounts Receivable in the ordinary course of business consistent with
past practice or in any manner that cause a disruption in the Business or the
provision of services to Seller’s customers.

 

21

 

 

9.24      Insurance. The attached Schedule 9.24 sets forth each insurance policy
maintained by the Seller or MCH on the Business and its properties, assets,
products or personnel (the “Insurance Policies”), including, with respect to
each Insurance Policy, the name of the insurer, the policy effective dates, all
pending claims, and a claim history since January 1, 2009 with respect to each
Insurance Policy and each past insurance policy relating to the Business. Each
of the Insurance Policies is valid and binding and in full force and effect, all
premiums due thereunder have been paid when due, no further premiums will be due
after the Closing with respect to any period prior to Closing, all claims under
the Insurance Policies have been reported on a timely basis, and neither Seller
nor MCH has received any written notice of cancellation or termination or intent
to cancel any Insurance Policy. The Insurance Policies will not in any way be
affected by, terminate or lapse by reason of the execution and delivery of this
Agreement or the consummation of the transactions contemplated hereby. Neither
Seller nor MCH is in material default with respect to any provision contained in
any Insurance Policy and has not failed to give any notice or present any
material claim under any insurance policy in due and timely fashion. Seller and
MCH have complied with all requirements to purchase insurance under any Contract
or law, rule or regulation, including requirements to provide or retain evidence
of such insurance.

 

9.25.      Related Party Transactions. Except as set forth on the attached
Schedule 9.25, no shareholder, officer, director, or employee of Seller, MCH, or
any of their respective affiliates (each a “Related Party”) (a) has any interest
in any property (real, personal, or mixed and whether tangible or intangible),
used in or pertaining to the Business, (b) owns, of record or as a beneficial
owner, an equity interest or any other financial interest in an entity that has
had business dealings or a material financial interest in any transaction with
Seller, or (c) is a party to any Contract with, or has any claim or right
against, Seller (except pursuant to employment agreements with Seller in the
ordinary course of business and consistent with past practice or under any
Plan). Except as set forth on the attached Schedule 9.24, Seller is not
indebted, directly or indirectly, to any Related Party in any amount whatsoever,
other than for salaries for services rendered or reimbursable business expenses,
nor is any Related Party indebted to Seller, except for advances made to
employees of Seller in the ordinary course of business for reimbursable business
expenses anticipated to be incurred by such obligor.

 

22

 

 

9.26      Employee Benefit Plans. Schedule 9.26 lists each “employee benefit
plan” (as defined in Section 3(3) of ERISA), and each other employment,
incentive (equity or otherwise), severance, retention, change in control, fringe
benefit, perquisite or other compensatory agreement, policy, plan or arrangement
provided or maintained by Seller or MCH to, with or for the benefit of any
current or former employee, director or consultant of Seller or MCH or any of
their respective dependents or beneficiaries (a “Plan”). Except as set forth on
the attached Schedule 9.26, each Plan which is intended to meet the requirements
of a “qualified plan” under Section 401(a) of the Internal Revenue Code of 1986,
as amended (“Code”) is so qualified and is covered by a favorable determination
letter or opinion letter from the Internal Revenue Service, and Seller is not
aware of any facts or circumstances that could reasonably be expected to
jeopardize the qualification of such Plan. Each trust maintained in connection
with each such qualified Plan is exempt from taxation. The Plans comply in form
and in operation in all material respects with their terms and the requirements
of all applicable laws, rules, and regulations. With respect to each Plan,
Seller has provided to Purchaser true and complete copies of all Plan documents.
With respect to the Plans, (i) all required contributions have been timely made,
(ii) there are no claims pending or, to Seller’s knowledge, threatened, other
than routine claims for benefits, (iii) there have been no “prohibited
transactions” (as that term is defined in Section 406 of ERISA or Section 4975
of the Code) and (iv) all material reports, returns and similar documents
required to be filed with any governmental body or distributed to any Plan
participant have been timely filed or distributed. No Plan is subject to Section
412 of the Code or Section 302 or Title IV of ERISA and, within the preceding
six years, neither Seller nor MCH was a participating employer in or had any
obligation under or with respect to any “employee pension plan” (within the
meaning of Section 3(2) of ERISA) that is or was subject to Section 412 of the
Code or to Title IV of ERISA. No liability under Title IV of ERISA, direct or
indirect, has been or may be incurred by Seller or MCH. Neither Seller nor MCH
contributes to, has ever contributed to or has ever incurred any liability or is
reasonably likely to incur any liability with respect to any “multiemployer
plan” (as defined in Section 3(37) of ERISA). The execution and delivery of this
Agreement and performance of the transactions contemplated hereby will not
(either alone or upon the occurrence of any additional or subsequent events) (i)
constitute an event under any Plan or Contract that will or may result in any
payment (whether of severance pay or otherwise), acceleration, forgiveness of
indebtedness, vesting, distribution, increase in benefits or obligation to fund
benefits with respect to any current or former employee or other service
provider or (ii) result in the triggering or imposition or any restrictions or
limitations on the right of Seller to amend or terminate any Plan or Contract
(or result in adverse consequences for so doing). Any Plan or Contract that
provides for non-qualified deferred compensation subject to Section 409A of the
Code complies in form and operation with the requirements of Section 409A of the
Code. Except as required by COBRA, no Plan provides post-termination group
health or other welfare benefits to any current or former employee, director or
consultant (or any of their dependents or beneficiaries). No Plan is maintained
outside the jurisdiction of the United States, or covers any employee
permanently residing or working outside the United States.

 

9.27      Taxes. Except as set forth on the attached Schedule 9.27:

 

(a)       Seller and MCH have properly prepared and duly and timely filed
(taking into account any applicable extensions) all Tax Returns required to be
filed by them with the appropriate governmental body in all jurisdictions in
which any such Tax Returns were required to be filed. Each such Tax Return has
been prepared in compliance with all applicable laws, rules and regulations and
all such Tax Returns are accurate, complete and correct. All Taxes payable by or
on behalf of Seller or MCH, regardless of whether shown on such Tax Returns,
have been fully and timely paid. The cash reserves or accruals for Taxes
provided in the books and records of Seller and MCH with respect to any period
for which Tax Returns have not yet been filed or for which Taxes are not yet due
and owing have been established in accordance with GAAP and are sufficient for
all unpaid Taxes of Seller and MCH through and including the Closing Date
(including, without limitation, with respect to any Taxes resulting from the
transactions contemplated by this Agreement). Seller and MCH have provided to
Purchaser correct and complete copies of all Tax Returns of Seller and MCH for
taxable periods ending on or after December 31, 2007, and all examination
reports, and statements of deficiencies assessed against or agreed to by Seller
or MCH issued since December 31, 2007. Seller and MCH have complied with all
applicable laws, rules and regulations relating to the payment and withholding
of Taxes and has duly and timely withheld and paid over to the appropriate
governmental bodies all Taxes required to have been withheld and paid in
connection with any amounts paid to any employee, independent contractor,
creditor, stockholder or other third party.

 

23

 

 

(b)       Except as set forth on Schedule 9.27(b), no Tax Return concerning or
relating to the Business or with respect to Seller’s or MCH’s income,
operations, assets or activities for any taxable period or portion thereof since
December 31, 2007 has been audited or examined by a governmental body. There is
no Tax proceeding now in progress, pending or threatened in writing against or
with respect to Seller or MCH. All deficiencies asserted or assessments made as
a result of any Tax proceeding by any governmental body of the Tax Returns of or
covering or including Seller or MCH have been fully paid. No claim has been made
by a governmental body in a jurisdiction where Tax Returns concerning or
relating to Seller or MCH or with respect to Seller’s or MCH’s income,
operations, assets or activities have not been filed that it is or may be
subject to taxation by that jurisdiction. No issue has been raised by any
governmental body in any prior audit or examination which, by application of the
same or similar principles, could reasonably be expected to result in a proposed
deficiency for any subsequent taxable period.

 

(c)       There are no liens, claims or encumbrances for Taxes on the Assets.

 

9.28      Payments Due to Recruiters. Except as set forth on Schedule 9.28,
Seller owes no payments due to recruiters as bonuses, commissions or otherwise
arising from placement of any Seller employee that are due on or after the
Closing Date. Seller shall pay those amounts directly to recruiters and shall
furnish Purchaser with proof, satisfactory to Purchaser in Purchaser’s sole
discretion, that the amounts due to recruiters have been paid.

 

9.29      Survival. The foregoing representations and warranties set forth in
this Article IX shall be deemed renewed by Seller and MCH at the Closing as if
made at such time and shall survive for a period of two years after the Closing
Date.

 

ARTICLE X.

CONDITIONS OF CLOSING

 

10.1      Conditions to Purchaser’s Obligations. All obligations of Purchaser
hereunder are, at the option of Purchaser, subject to the conditions that, at
the Closing Date:

 

(a)       All representations and warranties of Seller and MCH contained in this
Agreement shall be true and correct as of the Closing Date in all respects.

 

(b)       Seller and MCH shall have performed all covenants, and commitments in
this Agreement up to the Closing Date and shall have tendered the required
documents, instruments and certificates as set forth in this Agreement.

 

(c)       The Contracts of Seller’s Customers that Purchaser, in Purchaser’s
sole discretion, deems desirable for the conduct of the Business shall have been
assigned to Purchaser effective as of the Closing Date, and the consent of
Seller’s Customers to the assignment shall have been obtained in writing.

 

(d)       Seller, Purchaser and Paragon Financial Group, Inc. shall have reached
agreement on the process for payment to Purchaser after the Closing Date of 100%
of the Accounts Receivable purchased by Purchaser.

 



24

 

  

(e)       No action, suit, proceeding or investigation by or before any court,
administrative agency or other governmental authority shall have been instituted
or threatened to restrain, prohibit or invalidate the transactions contemplated
by this Agreement or which may affect the right of Purchaser to own, operate or
control after the Closing Date the Assets and the Business.

 

(f)       All action, necessary to authorize (i) the execution, delivery and
performance by the Seller and MCH of this Agreement and any other agreements or
instruments contemplated hereby or thereby to which Seller or MCH is a party and
(ii) the consummation of the transactions contemplated hereby and thereby shall
have been duly and validly taken by Seller and MCH.

 

(g)       Seller and MCH shall have obtained the approvals, consents and
authorizations of all third parties and/or governmental agencies necessary for
the consummation of the transactions contemplated hereby in accordance with the
requirements of applicable laws and agreements.

 

(h)       Purchaser shall have entered into a lease or an assignment of lease
for the Leased Premises at 4800 T Rex Avenue, Suite 310, Boca Raton, FL 33461,
on terms and conditions satisfactory to Purchaser.

 

(i)        Seller shall have conducted the Business only in the ordinary course
of business during the period between the date of this Agreement and the Closing
Date and shall have used best efforts to preserve intact the goodwill and
business relationships of the Business with its employees, independent
contractors, customers, suppliers, and other persons having business
relationships with the Business.

 

(j)        From the date of this Agreement, there shall not have occurred any
event or events that, individually or in the aggregate, with or without the
lapse of time, could reasonably be expected to have a material adverse effect on
the Seller, MCH, the Business or the Assets.

 

(k)       Seller shall have delivered to the Purchaser non-competition
agreements (collectively, the “Executive Noncompetition Agreements”) duly
executed by Jeff Rosenfeld, Anthony J. Nicolosi a/k/a Anthony Peluso and Brian
Neill (collectively, the “Executives”), all in form acceptable to Purchaser.

 

(l)        Seller and MCH shall have delivered to Purchaser such other documents
or instruments as Purchaser reasonably requests and are reasonably necessary to
consummate the transactions contemplated by this Agreement.

 

10.2      Conditions to Seller’s and MCH’s Obligations. All obligations of
Seller and MCH hereunder are, at the option of Seller, subject to the conditions
that, at the Closing:

 

(a)       All representations and warranties made in this Agreement by Purchaser
shall be true and correct as of the Closing Date in all material respects.

 

25

 

 

(b)       Purchaser shall have tendered the required documents and certificates
at the Closing as required by this Agreement.

 

(c)       The Purchase Price due at the Closing shall have been paid by
Purchaser.

 

(d)       Seller shall have obtained consent of its Landlord to terminate or
assign its lease for the Leased Premises as of the Closing Date.

  

ARTICLE XI.

TERMINATION OF AGREEMENT

 

11.1      Termination. At any time prior to the Closing Date, this Agreement may
be terminated (i) by the consent of the Purchaser and Seller, (ii) by Seller if
there has been a misrepresentation, breach of warranty or breach of covenant by
Purchaser in its representations, warranties and covenants set forth herein,
(iii) by Purchaser if there has been a misrepresentation, breach of warranty or
breach of covenant by the Seller or MCH in its representations, warranties and
covenant set forth herein, (iv) by the Seller if the conditions stated in
Section 10.2 have not been satisfied at or prior to the Closing Date or (v) by
Purchaser if the conditions stated in Section 10.1 have not been satisfied at or
prior to the Closing Date.

 

11.2      Effect of Termination. If this Agreement shall be terminated as above
provided, all obligations of the parties hereunder shall terminate without
further obligation or liability to the other party.

 

11.3      Right to Proceed. Anything in this Agreement to the contrary
notwithstanding, if any of the conditions specified in Section 10.1 hereof have
not been satisfied at or prior to the Closing, Purchaser shall have the right to
proceed with the transactions contemplated hereby without waiving any of its
rights hereunder, and if any of the conditions specified in Section 10.2 hereof
have not been satisfied at or prior to the Closing, the Seller may determine to
proceed with the transactions contemplated hereby without waiving any of its
rights hereunder.

 

ARTICLE XII.

COVENANT NOT TO COMPETE, CONFIDENTIALITY, AND OTHERS

 

12.1      Non-Competition and Non-Solicitation. Seller and MCH (each a “Seller
Party” and collectively the “Seller Parties”) each acknowledge that (i) the
Business is conducted primarily in the United States; (ii) the Seller Parties
have intimate and valuable knowledge of the Business, as well as technical,
financial, customer, supplier and other confidential information related to the
Business, which, if exploited by the Seller Parties in contravention of the
terms of this Agreement, would seriously, adversely and irreparably affect the
ability of the Purchaser to continue to conduct the Business previously
conducted by the Seller Parties; (iii) the agreements and covenants contained in
this Agreement, as they relate to the Business and otherwise, have been
determined by the Purchaser to be essential to protect the Business and its
related goodwill; and (iv) the Purchaser would not consummate the transactions
contemplated by this Agreement but for such agreements and covenants.
Accordingly, the Seller Parties each covenant and agree as follows:

 



26

 

 

(a)       Non-Compete. For a period of five (5) years following the Closing (the
“Restricted Period”), no Seller Party shall, directly or indirectly, (A) engage
in the Business for such Seller Party’s own account; (B) except as agreed to in
writing by the Purchaser, render any services to any Person engaged in such
activities; or (C) become interested in any such Person in any capacity,
including as a partner, shareholder, principal, agent, trustee or consultant. 

 

(b)       Non-Solicitation of Employees. During the Restricted Period, no Seller
Party shall, either directly or indirectly, hire, solicit or encourage any
employee to leave the employment of the Purchaser or any affiliate thereof
(each, a “Protected Party” and collectively, the “Protected Parties”).

 

(c)       Discontinuation of Business Relationships. During the Restricted
Period, no Seller Party shall, directly or indirectly, seek to induce or
otherwise cause any customer, supplier, licensee or any other Person with whom
any of the Protected Parties has a business relationship, whether by contract or
otherwise, to discontinue or alter in a manner adverse to any Protected Party,
such business relationship. Notwithstanding the foregoing, nothing shall
prohibit MCH from continuing to utilizing, attorneys, accountants and other
professionals with the ongoing operations of MCH whether or not these
professionals choose to continue any business relationship with the Purchaser.

 

(d)       Confidential Information. Each Seller Party shall keep confidential
and shall not, without the prior express written consent of the Purchaser, use,
disclose or provide access to, any confidential information relating to the
Business of any Protected Party, including customer lists and other information,
except: (A) any information required to be disclosed by law or court order; and
(B) any information that is otherwise available to the public or in the public
domain, other than as a result of a disclosure by any Seller Party, in violation
of confidentiality obligations under any agreement with a Protected Party.

 

12.2      Rights and Remedies Upon Breach. If any Seller Party breaches, or
threatens to commit a breach of, any of the provisions of this Section (the
“Restrictive Covenants”), the Protected Parties shall have the following rights
and remedies, each of which rights and remedies shall be independent of the
others and severally enforceable, and each of which is in addition to, and not
in lieu of, any other rights and remedies available to the Protected Parties
under law or in equity: (i) the right and remedy to have the Restrictive
Covenants specifically enforced by any court of competent jurisdiction, it being
agreed that any breach or threatened breach of the Restrictive Covenants would
cause irreparable injury to the Protected Parties and that money damages would
not provide an adequate remedy to the Protected Parties; and (ii) the right and
remedy to require the Seller Parties to pay to the Protected Parties all
damages, losses, costs or expenses incurred by any Protected Party as the result
of any action constituting a breach of the Restrictive Covenants. The Seller
Parties shall be obligated to pay the costs of enforcement of this Agreement by
any Protected Party in connection with either such remedy, including, but not
limited to, reasonable attorneys fees and court costs.

 

12.3       Severability of Covenants. Each Seller Party acknowledges and agrees
that the Restrictive Covenants are reasonable and valid in geographical and
temporal scope and in all other respects. If any court determines that any of
the Restrictive Covenants, or any part thereof, is invalid or unenforceable as
to such Seller, the remainder of the Restrictive Covenants shall not thereby be
affected and shall be given full effect as to such Seller Party, without regard
to the invalid portions.

 

27

 

  

12.4      Blue-Penciling. It is expressly understood and agreed that although
each Seller Party considers the Restrictive Covenants to be reasonable, if a
judicial determination is made by a court of competent jurisdiction that the
time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against such Seller Party, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

12.5      Enforceability in Jurisdictions. The Purchaser and the Seller Parties
intend to and hereby confer jurisdiction to enforce the Restrictive Covenants
upon the courts of any jurisdiction within the geographical scope of the
Restrictive Covenants. If the courts of any one or more of such jurisdictions
hold the Restrictive Covenants unenforceable by reason of the breadth of such
scope or otherwise, it is the intention of the Purchaser and the Seller Parties
that such determination not bar or in any way affect the Purchaser’s right to
the relief provided above in the courts of any other jurisdiction within the
geographical scope of the Restrictive Covenants, as to breaches of the
Restrictive Covenants in such other respective jurisdictions, the Restrictive
Covenants as they relate to each jurisdiction being, for this purpose, severable
into diverse and independent covenants.

 

12.6      Change of Name. Within two days after the Closing Date, Seller shall
file with the appropriate Secretaries of State to change its corporate name to
one mutually agreed upon by the parties and Seller agrees that, from and after
the Closing, Purchaser has the exclusive right to conduct business under the
name “Medical Connections”, and Seller shall not use or seek to register in
connection with any business, product or service such name or trademark, or any
other trademark confusingly similar thereto.

 

12.7      Website. Seller agrees that within 10 days after the Closing Date
Seller will post a prominent notice on the home page of its website
www.medicalconnections.com and MHI will post a notice on the home page of its
website www.MCTHcorporate.com that the operations of Seller have been sold to
Purchaser. The notice shall contain a hyperlink to the www.trustaff.com website,
contact information, and any other information requested by Purchaser.

 

12.8      Successors and Assigns. Notwithstanding any other provision of this
Agreement, the provisions of this Article shall be enforceable by Purchaser and
its successors and assigns.

 

12.9      Guaranty. MCH unconditionally, absolutely and irrevocably guarantees
to Purchaser the full and prompt performance and any payment when due of any and
all obligation or liability of it subsidiary the Seller owed to Purchaser
arising under this Agreement or any ancillary agreements delivered in connection
with this Agreement. This guaranty is a continuing guaranty and shall remain in
full force and effect until all of Seller’s obligations have been performed or
paid in full. MCH is directly and primarily liable to Purchaser independent of
the obligations of Seller and the liability of MCH shall survive discharge or
compromise of any obligation of Seller in bankruptcy or otherwise. Purchaser may
from time to time modify, waive change or amend the terms of this Agreement and
any modification, waiver, change or amendment will not affect the guaranty of
MCH. MCH hereby waives notice of any and all modifications, waivers, changes or
amendments of Seller’s obligations under this Agreement. 

 



28

 

 

This Guaranty shall continue for a period of two years following the Closing
Date.

 

ARTICLE XIII.

MISCELLANEOUS

 

13.1.      Assignment. This Agreement shall not be assigned or assignable by
Seller, MCH or Purchaser without the express written consent of all other
parties. This Agreement shall inure to the benefit of and be binding on the
parties and their respective successors and assigns.

 

13.2.      Effect of Agreement; Entire Agreement. This Agreement (including the
exhibits schedules hereto) contains the entire agreement between the parties
with respect to the matters contained herein and extinguishes all prior
negotiations with respect thereto. No modification hereof shall be valid unless
it is in writing and signed by all parties.

 

13.3.      Captions. All article, schedule, and exhibit headings are inserted
for the convenience of the parties and shall not be used in any way to modify,
limit, construe, or otherwise affect this Agreement.

 

13.4.      Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original and which together shall
constitute one and the same instrument.

 

13.5.      Electronic/Facsimile Signatures. The electronic signature of any
party hereto shall be as binding as the original signature of that party for all
purposes; and the copy of any party’s signature to this Agreement delivered by
facsimile, e-mail, or other such other electronic means shall be as binding and
enforceable as the party’s original signature to this Agreement.

 

13.6.      Negotiation of Terms. The parties hereto expressly acknowledge that
they have read, understand, and agree on all of the terms of this Agreement, and
that each party had the opportunity to negotiate its terms, was represented by
counsel at the time of executing this Agreement or had the opportunity to be so
represented, and that this Agreement shall not be construed against the drafter.

 

13.7.      Waiver. Each of the parties may, by written notice to the other, (i)
extend the time for the performance of any of the obligations or other actions
of the other party; (ii) waive any inaccuracies in the representations or
warranties of the other party contained in this Agreement or in any document
delivered under this Agreement; (iii) waive compliance with any of the covenants
of the other party contained in this Agreement; or (iv) waive, in whole or in
part, performance of any of the obligations of the other party. No action taken
under this Agreement, including, but not limited to, the consummation of the
closing or any knowledge of or investigation by or on behalf of any party, shall
be deemed to constitute a waiver by the party taking such action, possessing
such knowledge, or performing such investigation of compliance with the
representations, warranties, covenants, and agreements contained herein. The
waiver by any party of a breach of any provision of this Agreement shall not
operate or be construed as a waiver of any subsequent or similar breach.

 



29

 

 

13.8.      Delay not a Waiver. The failure of any party at any time or times to
require performance of any provision of this Agreement will in no manner affect
the right to enforce the same. The waiver by any party of any breach of any
provision of this Agreement will not be construed to be a waiver by any such
party of any succeeding breach of that provision or a waiver by such party of
any breach of any other provision.

 

13.9.      Governing Law. This Agreement shall be governed by, construed, and
enforced in accordance with the laws of Ohio without giving effect to the rules
governing conflict of laws.

 

13.10.    Gender. Whenever in this Agreement the context so requires, references
to the masculine shall be deemed to include the feminine and the neuter,
references to the neuter shall be deemed to include the masculine and the
feminine, and references to the plural shall be deemed to include the singular
and the singular to include the plural.

 

13.11.    Further Assurances. Unless otherwise expressly stated herein, each of
the parties shall use its Best Efforts to bring about the transactions
contemplated by this Agreement as soon as practicable, including the execution
and delivery of all instruments, assignments, and assurances, and shall take or
cause to be taken reasonable further or other actions necessary or desirable to
carry out the intent and purposes of this Agreement.

 

13.12.    Business Days. “Business Days” shall mean each Monday through Friday,
excluding United States and Ohio State holidays.

 

13.13.    Attorneys’ Fees. In the event a lawsuit is brought to enforce or
interpret any part of this Agreement or the rights or obligations of any party
to this Agreement, the prevailing party shall be entitled to recover the party’s
costs of suit and reasonable attorneys’ fees incurred through all trial and
appellate levels of litigation from the non-prevailing party.

 

13.14.    References to Agreement. The words “hereof,” “herein,” “hereunder,”
and other similar compounds of the word “here” shall mean and refer to the
entire Agreement and not to any particular section, article, provision, annex,
exhibit, schedule, or paragraph unless so required by the context.

 

13.15.    Schedules and Exhibits. Schedules and exhibits to this Agreement (and
references to part or parts of them) shall, in each instance, include the
schedules or exhibits (as the case may be) attached to this Agreement as well as
amendments to the schedules or exhibits. All schedules and exhibits shall be
deemed an integral part of this Agreement, and are incorporated into this
Agreement by reference.

 



30

 

 

13.16.    Jurisdiction; Service of Process. Any action, arbitration, hearing,
litigation or suit (“Proceeding”) commenced, brought, conducted or heard by or
before, or otherwise involving any court of arbitrator arising out of or
relating to this Agreement or any transactions contemplated by this Agreement
shall be brought exclusively in the courts of the State of Ohio, County of
Hamilton, or, in the United States District Court for the Southern District of
Ohio, and each of the parties irrevocably submits to the exclusive jurisdiction
of each such court in any Proceeding, waives any objection it may now or
hereafter have to venue or to convenience of forum, agrees that all claims in
respect of the Proceeding shall be heard and determined only in any such court
and agrees not to bring any Proceeding arising out of or relating to this
Agreement or any transaction contemplated by this Agreement in any other court.
The parties agree that either or both of them may file a copy of this paragraph
with any court as written evidence of the knowing, voluntary and bargained
agreement between the parties irrevocably to waive any objections to venue or to
convenience of forum. Process in any Proceeding referred to in the first
sentence of this section may be served on any party anywhere in the world.

 

13.17.    Severability. Each section, subsection, and lesser section of this
Agreement constitutes a separate and distinct undertaking, covenant, or
provision. If any provision of this Agreement shall be determined to be
unlawful, that provision shall be deemed to be modified to the minimum extent
necessary to make such term valid and enforceable, and the remaining terms of
the Agreement will not be affected.

 

13.18.    Rights in Third Parties. Except as otherwise specifically provided,
nothing expressed or implied in this Agreement is intended, or shall be
construed, to confer on or give any person, firm, or corporation, or other
business entity, other than the parties and their respective shareholders,
members and owners any rights or remedies under or by reason of this Agreement.

 

13.19.    Expenses. Each party shall pay its own expenses in connection with the
negotiation and consummation of the transactions contemplated by this Agreement.

 

13.20.    Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be given in writing and shall be effective for all
purposes if hand delivered or sent by (a) certified or registered United States
mail, postage prepaid, return receipt requested or (b) expedited prepaid
delivery service, either commercial or United States Postal Service, with proof
of attempted delivery, addressed as follows (or at such other address and person
as shall be designated from time to time by any party hereto, as the case may
be, in a written notice to the other parties hereto in the manner provided for
in this Section:

 

  If to Seller:   Anthony Nicolosi, President       Medical Connections
Holdings, Inc.       4800 T-Rex Avenue, Suite 310       Boca Raton, FL 33431    
  Facsimile: (561) 353-2169           with a copy to:   Jeffrey G. Klein, P.A.
301 Yamato Road
Suite 1240
Boca Raton, FL 33431
Facsimile: (561) 994-6693           If to Purchaser:   Trustaff Medical
Connections, LLC
4270 Glendale Milford Rd.
Cincinnati, OH 45242
Facsimile: (513) 354-6607

 

31

 

 



  with a copy to:   Matthew S. Parrish, Esq.
Cors & Bassett, LLC
537 East Pete Rose Way
Suite 400
Cincinnati, OH 45202
Facsimile: (513) 852-8222

 

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and facsimile or telecopy, upon the first attempted
delivery on a Business Day.

 

13.21.    Failure to Pursue Remedies. The failure of any party to seek redress
for violation of, or to insist upon the strict performance of, any provision of
this Agreement shall not prevent a subsequent act, which would have originally
constituted a violation, from having the effect of an original violation.

 

13.22.    Cumulative Remedies. The rights and remedies provided by this
Agreement are cumulative and the use of any one right or remedy by any party
shall not preclude or waive its right to use any or all other remedies. Said
rights and remedies are given in addition to any other rights the parties may
have by law, statute, ordinance or otherwise.

 

13.23.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of all of the parties and, to the extent permitted by this Agreement,
their successors, legal representatives and assigns.

 

13.24.    Interpretation. Throughout this Agreement, nouns, pronouns and verbs
shall be construed as masculine, feminine, neuter, singular or plural, whichever
shall be applicable. All references herein to “Articles,” “Sections” and
“Paragraphs” shall refer to corresponding provisions of this Agreement.

 

13.25.    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document. All counterparts shall be construed together and shall constitute one
instrument.

 

13.26.    Integration. This Agreement and the schedules and exhibit to the
Agreement constitutes the entire agreement among the parties hereto pertaining
to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.

 

The remainder of this page is intentionally blank.

 

The next page is the signature page.

 



32

 

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered as of the day
and year first above written.



  MCH:       Medical Connections Holdings, Inc.       By:       Anthony
Nicolosi, President       SELLER:       Medical Connections, Inc.       By:    
  Anthony Nicolosi, President       PURCHASER:       Trustaff Medical
Connections, LLC       By:       Brent Loring, Manager

 

[Signature Page Asset Purchase Agreement]

 





 

 

LIST OF SCHEDULES

 

Schedule 2.1(a): Assets Schedule 2.1(b): Intangible Rights and Property Schedule
2.1(c): Customer List Schedule 2.1(f): Intellectual Property Schedule 2.1(g):
Permits, Licenses Schedule 2.1(i): Accounts Receivable Schedule 2.2(f): Excluded
Assets necessary for MCH Schedule 3.2: Adjustment Amount Schedule 3.3: Assumed
Contracts Schedule 3.6: Purchase Price Allocation Schedule 9.2: Jurisdictions in
which Seller is admitted to do Business Schedule 9.7: Encumbrances Schedule 9.8:
Accounts Receivable (see Schedule 2.1(j)) Schedule 9.9: Accounts Payable
Schedule 9.10(a): Financial Statements Schedule 9.14: Required Consents Schedule
9.16: Intellectual Property (See Schedule 2.1(f)) Schedule 9.17: Contracts
Schedule 9.18: Leased Premises Schedule 9.20: Seller’s 30 Largest Customers
Schedule 9.21: Seller’s 10 largest Suppliers Schedule 9.22: Employees Schedule
9.24: Insurance Policies Schedule 9.25: Related Party Transactions Schedule
9.26: Employee Benefit Plans Schedule 9.27: Exceptions to Tax Return Filings
Schedule 9.27(b): Tax Return Audits or Claims Schedule 9.28: Payments Due to
Recruiters

 

34

 

 